DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 82, 86, 93-94 and 97 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards-Kortum et al (Pub. No.:  US 2007/0038120).
Regarding claim 82, Richards-Kortum et al disclose an apparatus for generating a depth profile of an epithelial tissue of a subject [see 0005-0006 and 0034] by disclosing the ability to determine the specific depth region of a target provides an important additional component of information. For example, the ability to determine whether a target producing an optical signature is in the epithelial and/or the stromal layer should improve the ability to evaluate noninvasively the progression of precancerous changes [see 0034], comprising: 
an optical probe configured to transmit pulses of a single beam of light from a light source towards a surface of the epithelial tissue [see abstract, 0007, 0026, 0032 and fig 6]; 
an afocal lens arrangement comprising a mobile lens (ball-shaped lens) that is in optical communication with the optical probe, wherein the mobile lens is configured to yield a plurality of different focal planes with respect to the epithelial tissue [see 0009-0011, 0026-0031 and fig 1]; 
one or more computer processors that are individually or collectively programmed (using software program) to process one or more signals to generate the depth profile of the epithelial tissue [see 0034-0035, 0038] by disclosing separate channels can be compared to create a spectrographic profile of the specimen. The ability to determine the specific depth region of a target provides an important additional component of information. For example, the ability to determine whether a target producing an optical signature is in the epithelial and/or the stromal layer should improve the ability to evaluate noninvasively the progression of precancerous changes [see 0034].

Regarding claim 86, Richards-Kortum et al disclose a sensor (computer program, emphasis added) that detects a displacement (by displaying the real translation stage position) between the optical probe and the surface of the epithelial tissue [see 0134-0136] by a computer program move the translation stage to any position, change translation stage moving speed and display the real translation stage position [see 0134].

Regarding claim 93, Richards-Kortum et al disclose wherein the mobile lens is configured to be translated sufficient [see 0134] to generate a real-time depth profile [see 0005-0006, 0034, 0134] by a computer program move the translation stage to any position, change translation stage moving speed and display the real translation stage position [see 0134].

Regarding claim 94, Richards-Kortum et al disclose wherein the optical probe further comprises optical filters, which optical filters are configured to collect a subset of the signals [see 0026-0033, figs 1, 3-5].

Regarding claim 97, Richards-Kortum et al disclose a filtered light source configured to emit light within a range of wavelengths not detectable by the optical probe [see 0026-0033, figs 1, 3-5].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 83 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Choi et al (Pub. No.:  US 2013/0070249).
Regarding claim 83, Richards-Kortum et al don’t disclose an objective configured to maintain a constant numerical aperture.
Nonetheless, Choi et al disclose numerical aperture (NA) controlling units that control numerical apertures (NAs) by performing focus adjustment and NA control selectively or simultaneously, variable optical probes which include the NA controlling units, and depth scanning methods which are performed by using the NA controlling units [see 0007].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine and Choi et al by maintaining a constant numerical aperture; so that the exposure does not change as you zoom in or out.

Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Choi et al (Pub. No.:  US 2013/0070249) as applied to claim 83 above and further in view of Cremer et al (Pub. No.:  US 2015/0260978)
Regarding claim 84, Richards-Kortum et al disclose wherein the ball lens is in contact with the specimen [see claim 5].
Richards-Kortum et al and Choi et al don’t disclose wherein the objective is configured to be stationary with respect to the epithelial tissue.
Nonetheless, Cremer et al disclose the objective is configured to be stationary with respect to the epithelial tissue [see 0097, 0126] by disclosing the objective includes a plurality of static and/or movable lenses, configured and arranged such as to reduce optical (including chromatic) aberrations [see 0097] and the objective 40 may include one or more fixed focusing lenses and one or more movable (variable) focusing lenses. The focal length of the objective may be fixed or variable. By varying the focal length, different focal planes may be obtained, which enable, for example, the generation of 3D-images [see 0126].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Choi et al by having the objective configured to be stationary with respect to the epithelial tissue; to reduce optical (including chromatic) aberrations [see 0097] and to provide imaging without motion artifacts.  

Claim 85 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Choi et al (Pub. No.:  US 2013/0070249) as applied to claim 83 above and further in view of Zhang et al (Pub. No.:  US 2012/0281265)
Regarding claim 85, Richards-Kortum et al disclose wherein the ball lens is in contact with the specimen [see claim 5] and where a portion of the intersection region is located on an outer surface of the ball-shaped lens and the collection fiber defines a collection zone; and the intersection region and the collection zone intersect at an outer surface of the ball-shaped lens. [see claims 20-21].
Richards-Kortum et al and Choi et al may not explicitly mention the objective contacts a surface of the epithelial tissue.
Nonetheless, Zhang et al disclose the objective is configured to be in contact with a surface of the epithelial tissue [see 0019-0021] by disclosing Handheld probe 111 was designed to provide fast screening and diagnosis of epithelial tissue for carcinoma detection [see 0019].  A contact imaging system is integrated to hold handheld probe 111 steady against a tissue sample to provide imaging without motion artifacts [see 0021].  Micromirror 174 can be driven by motor driver 192 (from FIG. 1). Pico-motor 215 helps to realize z-directional focus tuning and therefore achieve three-dimensional depth-sensitive imaging. Flexible electronics (allowing free movement and positioning of handheld probe 111 within an in vivo environment) are included within metal housing 212 to drive micromirror 174 [see 0020].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al, Choi et al and Zhang et al by having the objective is configured to be in contact with a surface of the epithelial tissue; to provide imaging without motion artifacts [see 0021].  

Claims 87-90 are rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Choi et al (Pub. No.:  US 2013/0070249) as applied to claim 83 above and further in view of Ben-Yakar et al (Pub. No.:  US 2010/0286674)
Regarding claim 87, Richards-Kortum et al and Choi et al don’t disclose wherein the mobile lens is coupled to an actuator configured to translate the mobile lens. 
Nonetheless, Ben-Yakar et al disclose wherein the mobile lens is coupled to an actuator configured to translate the mobile lens [see 0035, 0039, 0141] by disclosing the objective lens 18 can be actuated to move towards or away from the target tissue using a MEMS actuator or a PZT actuator [see 0035].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al, Choi et al and Ben-Yakar et al by using an actuator configured to translate the mobile lens; so the objective lens 18 can be actuated to move towards or away from the target tissue [see 0035].

Regarding claim 88, Richards-Kortum et al and Choi et al don’t disclose wherein the actuator is coupled to a computer processor of the one or more computer processors, and where the actuator is configured to be controlled by the computer processor.
Nonetheless, Ben-Yakar et al disclose wherein the actuator is coupled to a computer processor of the one or more computer processors, and where the actuator is configured to be controlled by the computer processor [see 0037, 0069, 0141] by disclosing at least one processing unit 17 can be in communication with the scanning device 16. The processing unit 17 can be used to control the actuated movement of the scanning device 16 for direction of light from the optical delivery fiber 22 to the objective lens 18 [see 0037].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Choi et al and Ben-Yakar et al by having the actuator is coupled to a computer processor of the one or more computer processors, and where the actuator is configured to be controlled by the computer processor; to provide automatic movement control.  

Regarding claims 89-90, Richards-Kortum et al and Choi et al don’t disclose wherein the actuator is selected from the group consisting of a mechanical actuator, a hydraulic actuator, a pneumatic actuator, a piezoelectric actuator, an electro-mechanical actuator, and a linear motor.
	Nonetheless, Ben-Yakar et al disclose the objective lens 18 can be actuated to move towards or away from the target tissue using a MEMS actuator or a PZT actuator. Similarly the housing, including the objective lens 18 can be actuated to move towards or away from the target tissue using a MEMS actuator or a PZT actuator [see 0035].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Choi et al and Ben-Yakar et al by using a piezoelectric actuator; because it is available in desired shape, it is small in size, it has good frequency response and it has negligible phase shift and by using a linear actuator; to provide precise and accurate positioning

Claims 91-92, 101 are rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Choi et al (Pub. No.:  US 2013/0070249) as applied to claim 83 above and further in view of Ben-Yakar et al (Pub. No.:  US 2010/0286674) as applied to claim 87 above and further in view of Fu et al (Pub. No.:  US 2016/0374857)
Regarding claims 91-92, 101, Richards-Kortum et al and Choi et al and Ben-Yakar et al wherein the actuator is a voice coil actuator and at a rate of at least 0.5 Hz.
Nonetheless, Fu et al disclose a voice coil actuator at a rate of at least 0.5 Hz [see 0107] by disclosing the fast Z scan device 8 are realized through a voice coil that drives a lens. When the lens moves, the curvature of the beam is changed, leading to focus a depth change. The z-scan frequency may be between 50 Hz and 15,000 Hz [see 0107].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al, Choi et al, Ben-Yakar et al and Bublitz et al by using a voice coil actuator at a rate of at least 0.5 Hz; Voice coil actuators can simultaneously achieve high precision, fast acceleration and high speed over a defined stroke. Making it the ideal motor for engineers who want precise, repeatable and controllable linear motion for their applications.

Claims 95-96 are rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Vakhshoori et al (Pub. No.:  US 2010/0290042).
Regarding claims 95=96, Richards-Kortum et al don’t disclose wherein the apparatus is portable and wherein the weight is less than or equal to about 0.5 pounds and wherein the footprint is less than or equal to about 0.5 ft’.
Nonetheless, Vakhshoori et al disclose wherein the apparatus is portable and wherein the weight is less than or equal to about 0.5 pounds and wherein the footprint is less than or equal to about 0.5 ft [see 0091 and claims 11-12].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Vakhshoori et al by using a portable and wherein the weight is less than or equal to about 0.5 pounds and wherein the footprint is less than or equal to about 0.5 ft; to provide a compact probe that is easy to handle.

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Swedish et al (Pub. No.:  US 2016/0320837)
Regarding claim 98, Richards-Kortum et al don’t disclose a display screen, wherein the display screen is curved in the x-direction.
Nonetheless, Swedish et al a display screen, wherein the display screen is curved in the x-direction [see 0065-0067] by disclosing projector 115 projects the fixation target onto a reflective surface may be either planar or curved [see 0065].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Swedish et al by using display screen curved in the x-direction; to orient the screen such that the light reflects in the direction of the region of interest. 

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Onimura (Pub. No.:  US 2009/0073455).
Regarding claim 99, Richards-Kortum et al don’t disclose a retractable light shield.
Nonetheless, Onimura disclose a retractable (via arrow 606) light shield (shielding body 601) [see 0082 and fig 6].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Onimura by using a retractable light shield; for shielding the light path on the light path between the light incident port 602 and the light emission port 603 from ambient light and to reduce or eliminate environmental light.

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Richards-Kortum et al (Pub. No.:  US 2007/0038120) in view of Blum et al (Pub. No.:  US 2009/0015785).
Regarding claim 100, Richards-Kortum et al don’t disclose a sensor configured to sense an amount of ambient light present during collection of the signals
Nonetheless, Blum et al disclose a sensor configured to sense an amount of ambient light present during collection of the signals [see 0041 and claims 13-14] by disclosing a sensed amount of ambient light [see 0041].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Richards-Kortum et al and Blum et al by using a sensor configured to sense an amount of ambient light present during collection of the signals; to reduce or eliminate environmental light.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793